Citation Nr: 1420150	
Decision Date: 05/06/14    Archive Date: 05/16/14	

DOCKET NO.  10-47 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.

WITNESSES AT HEARING ON APPEAL

The Appellant, her spouse, and M. F.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to April 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2008 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The decision below reopens the claim and the reopened issue of entitlement to service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder) on a de novo basis, as well as entitlement to a total disability rating based on individual unemployability, are being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In an unappealed rating decision of April 1996, the RO denied entitlement to service connection for an acquired psychiatric disorder, specifically, a generalized anxiety disorder with depression.

2.  In an unappealed rating decision of November 2004, the RO denied entitlement to service connection for an acquired psychiatric disorder, specifically, posttraumatic stress disorder.

3.  Evidence submitted since the time of the RO's most recent decision in November 2004 denying entitlement to service connection for an acquired psychiatric disorder, specifically, posttraumatic stress disorder, is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in April 1996 denying entitlement to service connection for an acquired psychiatric disorder, specifically, a generalized anxiety disorder with depression, is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The decision of the RO in November 2004 denying entitlement to service connection for an acquired psychiatric disorder, specifically, posttraumatic stress disorder, is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  Evidence received since the RO's most recent decision of November 2004 denying entitlement to service connection for an acquired psychiatric disorder, specifically, posttraumatic stress disorder, is both new and material, and sufficient to reopen the Veteran's previously-denied claims.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of her application.  VA notified the Veteran in correspondence of July 2008, July 2009, March 2010, and April 2013 of the information and evidence needed to substantiate and complete her claims, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claims.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested.  To the extent that the decision below reopens the claim, further discussion of VCAA on this issue is not required.

New and Material Evidence-Service Connection

The Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder, specifically, posttraumatic stress disorder.  In pertinent part, the Veteran contends that her current posttraumatic stress disorder is related to repeated episodes of sexual trauma during her period of active military service.

A claim for service connection for an acquired psychiatric disorder, specifically, a generalized anxiety disorder with depression was previously considered and denied by the RO in an April 1996 rating decision.  The Veteran voiced no disagreement with that determination, which has now become final.  38 C.F.R. § 20.1103.

In a subsequent rating decision of November 2004, the RO once again denied entitlement to service connection for an acquired psychiatric disorder, specifically, posttraumatic stress disorder.  The Veteran failed to perfect her appeal regarding that issue, with the result that the November 2004 rating decision has also become final.  38 C.F.R. § 20.1103. 

Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

Evidence is considered to be "new" if it was not previously submitted to agency decision makers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance. Id. at 120.  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, service connection may be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the present case, at the time of the aforementioned rating decision in April 1996, the RO concluded that there was no evidence of any psychiatric symptomatology in service, and that the Veteran's symptoms were associated with her divorce following service discharge.  Accordingly, service connection for generalized anxiety disorder with depression was denied as neither incurred in nor caused by service.

At the time of a subsequent rating decision in November 2004, the RO denied entitlement to service connection for posttraumatic stress disorder, claimed as due to a personal (sexual) assault, because the evidence of record failed to provide any credible evidence that the Veteran's claimed inservice stressor had occurred.  Noted at the time was that VA medical records showed multiple psychiatric diagnoses, including generalized anxiety disorder with recurrent depression, dysthymia, posttraumatic stress disorder, and adjustment disorder.  Further noted was a history of anxiety, depression, and sleep disruption prior to military service, as well as both physical and verbal abuse by the Veteran's mother, who was diagnosed with paranoid schizophrenia and manic depression.  Noted at the time of the November 2004 rating decision was that the Veteran gave a history of an abusive (physical, verbal, and sexual) relationship with her first husband which began during active military service.  Moreover, service medical and personnel records contained no documentation or alternative evidence that an inservice personal assault had occurred.  Nor had the Veteran provided evidence regarding her reported stressful events in service which had resulted in posttraumatic stress disorder.  

Evidence submitted since the time of the November 2004 rating decision, consisting, for the most part, of VA and private treatment records and examination reports, is both "new" and "material" as to the issue currently before the Board.  More specifically, since the time of the November 2004 rating decision, the Veteran has received other psychiatric diagnoses, including adjustment reaction, borderline personality disorder, mood disorder, and bipolar disorder, as well as posttraumatic stress disorder due to inservice military sexual trauma.  Moreover, both the Veteran's Vet Center therapist and her VA Military Sexual Trauma Coordinator have submitted statements in support of her claim.  Such evidence arguably provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injuries or disabilities," and, accordingly, is sufficient to reopen the Veteran's previously-denied claims for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder, is reopened, and, to that extent, the appeal is allowed.


REMAND

Having determined that new and material evidence has been received sufficient to reopen the Veteran's previously-denied claim for service connection for an acquired psychiatric disorder (now claimed as posttraumatic stress disorder), the Board must now turn to a de novo review of all pertinent evidence of record.  However, that review raises some question regarding the exact nature and etiology of the Veteran's claimed psychiatric disability.  

In that regard, a review of the record discloses that, by the Veteran's own admission, she had a relatively chaotic, and, at times, abusive childhood.  While over the course of a number of years, the Veteran has alleged that, on numerous occasions in service, she was sexually assaulted by a number of her superior officers, those incidents/episodes remain unverified, and, regrettably, unverifiable.  Significantly, while in 1995, shortly following the Veteran's discharge from service, she was seen for various psychiatric problems, the majority of those problems were attributed to physical and/or mental abuse, both as an adult and as a child.  Significantly during the course of a VA psychiatric examination in December 1995, only eight months following the Veteran's discharge from service, it was noted that the Veteran had recently been married to and divorced from an abusive husband, and that she had a "long history" of depression, anxiety, sleeping problems, irritability, and loss of ability to control her temper.  Moreover, the Veteran herself admitted that she was easily upset, worried a great deal, and cried easily.

As noted above, since the time of the most recent rating decision in November 2004, the Veteran has received various psychiatric diagnoses, including adjustment reaction, borderline personality disorder, mood disorder, and bipolar disorder, as well as posttraumatic stress disorder due to military sexual trauma.  However, it would appear that the diagnosis of posttraumatic stress disorder has, for the most part, been based entirely on history provided by the Veteran, inasmuch as, as previously noted, her inservice stressors are and remain unverified.

However, granting a claim of entitlement to service connection for PTSD based on assault requires evidence demonstrating the existence of an alleged stressful event and VA "may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred." See also Patton v. West, 12 Vet. App. 272 (1999) (Observing special development considerations in claims for PTSD based on sexual assault); M21-1, Part III, 5.14(c)(8)and (9) of Section 5.14 which state that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor."  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

Based on the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Any current VA or other inpatient or outpatient treatment records, subsequent to August 2013, the date of the most recent VA treatment records on file, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem.

2.  The Veteran should then be afforded a VA psychiatric examination, to be conducted by a board of two VA psychiatrists who have not heretofore seen or evaluated the Veteran.  

The Veteran is hereby notified that it is her responsibility to report for the examination, and to cooperate in the development of her claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned VA psychiatric examination, documentation should be obtained which shows that notice scheduling the examination was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examination, the examining psychiatrists should specifically comment as to the following: 

a) whether the Veteran currently suffers from a chronic, acquired psychiatric disorder (as opposed to a personality disorder), to include a posttraumatic stress disorder, 
b) Should it be determined that the Veteran does, in fact, suffer from a posttraumatic stress disorder, the specific stressor or stressors responsible for that diagnosis must be specified.
c) If the Veteran has PTSD, the reviewer should review the claims folder to specifically include any evidence reflecting behavior changes at the time of the alleged incident including service treatment records, service personnel records, lay statements and lay testimony as to behavior changes and provide an opinion as to whether the evidence indicates that the claimant likely sustained a sexual assault as alleged? 
d) For any diagnosed acquired psychiatric disorder, whether that disorder at least as likely as not (50 percent or greater probability) had its origin during, or is in some way the result of, the Veteran's period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, as well as her claim for a total disability rating based upon individual unemployability.  Should the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in September 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




	                     ______________________________________________
	H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


